Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-5 and 8-11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a stove guard comprising: a data processing unit and a heat sensor arrangement for receiving heat radiation from objects located in a given field of view and for delivering detector signals indicative of the received heat radiation to the data processing unit, wherein: the heat sensor arrangement is arranged to generate detector signals differently corresponding to heat radiation received from a central area of the field of view than to heat radiation received from a circumferential region of the field of view, the heat sensor arrangement has at least a first and a second different detector elements, the stove guard has a first optical element and a second optical element different from said first optical element, of which said first optical element is arranged to direct heat radiation to the first detector element from a first portion of said field of view and the second optical element is arranged to direct heat radiation to the second detector element from a second portion of said field of view, of which said first portion is narrower than said second portion, the stove guard further comprises an optical transmitter arranged to emit optical radiation out of said stove guard so that said heat sensor arrangement is also arranged to receive from the field of view radiation emitted by said optical transmitter and reflected or scattered from an object in the field of view, and said data processing unit is programmed to identify whether the received radiation, emitted by the optical transmitter and reflected or scattered from an object in the field of view, changes regularly or irregularly and to interpret regular change as movement of user and irregular change as smoke or steam present in the field of view, in the context as claimed.

The closest prior art of Mahowald et al. (US 2005/0265423), Schreher (US 2010/0040109), Nozu (US 5296707), Ernst et al. (US 2010/0181302), and De Coi et al. (US 2010/0254570) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683